PER CURIAM.
Keith Jerrell, the defendant, appeals the summary denial of his posteonviction motion under rule 3.850 of the Florida Rules of Criminal Procedure. In the motion, the defendant claimed: (1) his trial counsel was ineffective for failure to file an appeal; (2) his plea was involuntary; and (3) his sentence was based on an inaccurate scoresheet. We find that the motion is facially sufficient to allege a claim of ineffective assistance of counsel for failure to file an appeal, but we conclude that this error does not require reversal. The only issues the defendant would have raised in the appeal are the plea and sentencing issues raised as grounds two and three, respectively, in the posteonviction motion. Because the records attached to the order conclusively refute these two claims, we conclude that the trial court was correct in summarily denying the motion. If the defendant intended to obtain relief on other grounds, he may file a petition for a belated appeal under rule 9.140(j) of the Florida Rules of Appellate Procedure. See Bond v. State, 695 So.2d 778 (Fla. 1st DCA 1997).
Affirmed.
WEBSTER, MICKLE and PADOVANO, JJ., concur.